Citation Nr: 0820852	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  02-01 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than June 10, 1999, 
for the grant of a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted the veteran's claim of 
entitlement to a TDIU.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in April 2002 at the Montgomery RO.  The 
appellant testified at that time and the hearing transcript 
is of record.

This issue was remanded by the Board in July 2004 for further 
development.  Subsequently, when this matter was before the 
Board in January 2006, the Board denied the veteran's claim 
of entitlement to an effective date earlier than June 10, 
1999, for the grant of TDIU.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2007 order, the Court 
granted the parties' joint motion for remand, vacating the 
Board's January 2006 decision and remanding the case for 
compliance with the terms of the joint motion.


FINDINGS OF FACT

1.  In an October 1997 rating decision, the RO denied the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent disabling for lumbosacral strain.  The veteran did 
not appeal this rating decision.

2.  The veteran has not asserted that the October 1997 rating 
decision, that denied his claim of entitlement to an 
increased evaluation for his lumbosacral strain was clearly 
and unmistakably erroneous.

3.  The veteran did not again seek an evaluation in excess of 
10 percent disabling for his lumbosacral strain prior to his 
claim filed on June 10, 1999.

4.  In an April 2001 rating decision, the RO increased the 
evaluation of the veteran's lumbosacral strain to 60 percent, 
effective June 10, 1999, and granted the veteran a total 
disability evaluation based on individual unemployability, 
effective June 10, 1999.

5.  There is no medical evidence, during the year prior to 
June10, 1999, showing that the veteran's service-connected 
lumbosacral strain precluded him from securing or following 
substantially gainful employment.


CONCLUSION OF LAW

An effective date earlier than June 10, 1999, for the award 
of a TDIU, is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is 
a claim for an increased rating.  Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. 
App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 
420 (1999).  

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  The Board notes that this includes informal 
claims which are "[a]ny communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, [or] his or her duly authorized representative."  
38 C.F.R. § 3.155(a).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A TDIU may be assigned where the schedular rating is less 
than total if a veteran is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-scheduler consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  Marginal employment, defined as an amount of earned 
annual income that does not exceed the poverty threshold 
determined by the United States Department of Commerce, 
Bureau of the Census, shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. 
West, 13 Vet. App. 342, 356 (2000).  

The veteran filed a claim for an evaluation in excess of 10 
percent disabling for lumbosacral strain in March 1997.  This 
claim was denied in a rating decision dated in October 1997.  
The veteran did not appeal this rating decision.  The veteran 
filed another application for an evaluation in excess of 10 
percent disabling for lumbosacral strain received by VA on 
June 10, 1999.  Submitted in June 1999, as part of the 
veteran's claim for an increased evaluation, were private 
medical records from Dr. W.W., dated April 1993 to November 
1995; Dr. J.Y., dated May to June 1992; The Center for 
Orthopaedic Specialties in Mobile, Alabama, dated July 1992 
to March 1993; Dr. C.M., dated in September to November 1996; 
Dr. M.H., dated in May 1976; and The Family Medical Center, 
dated June 1988 to January 1997.  The Board notes that 
letters from Dr. W.W., dated in June and August 1994, reveal 
that the veteran would only be able to perform sedentary 
work.

In August 1999, the RO issued a rating decision denying the 
veteran's claim of entitlement to an increased evaluation.  
Subsequently, the veteran submitted additional private 
treatment records of Dr. C.M. dated March 1998 to August 
1999.  Thereafter, in a rating decision issued by the RO in 
April 2001, the veteran was granted an evaluation of 60 
percent disabling for chronic lumbosacral strain with lumbar 
radiculitis and entitlement to TDIU, effective June 10, 1999.

The Board finds that the private physician treatment notes, 
submitted in June 1999 accompanying the veteran's application 
for an increased evaluation for lumbosacral strain, amount to 
an informal claim for entitlement to a grant of total 
disability evaluation based on individual unemployability.

A review of the veteran's medical records for the year 
preceding June 10, 1999, does not disclose any medical 
evidence of the veteran's inability to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  The Board notes that in a March 1999 
VA outpatient treatment note, the veteran reported that he 
has been on disability since 1993 due to a back injury that 
required surgery and that he feels hopeless and helpless 
because he cannot work.  At that time, the physician 
indicated that the veteran's situational depression was 
related to his inability to work and provide for his family.  
However, the physician did not render an opinion associating 
the veteran's inability to work with his service-connected 
disability.  As such, in assigning June 10, 1999, as the 
effective date for the award of a TDIU, VA has already 
assigned the earliest possible effective date because there 
is no medical evidence of the veteran's inability to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability in the year prior to the 
veteran's June 10, 1999 application.  It thus follows that an 
effective date prior to that time must be denied.


ORDER

An effective date earlier than June 10, 1999, for the grant 
of a total disability evaluation based on individual 
unemployability, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


